NUMBER 13-09-00252-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ALBERT CORTEZ,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion Per Curiam
       Appellant, Albert Cortez, attempts to appeal his conviction for aggravated sexual
assault. The trial court has certified that this “is a plea-bargain case, and the defendant
has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On May 5, 2009, this Court notified appellant’s counsel of the trial court’s
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
       On July 13, 2009, counsel filed a letter brief with this Court. Counsel’s response
does not establish that the certification currently on file with this Court is incorrect or that
appellant otherwise has a right to appeal.
       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court’s certification does not show that the defendant has the right of appeal.
TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED. Any pending motions are denied as moot.


                                                   PER CURIAM
Do not publish.
See TEX. R. APP. P. 47.2(b).
Memorandum Opinion delivered
and filed this the 30th day of July, 2009.




                                               2